TUCKETT, Justice:
The plaintiff was awarded a decree of divorce on the 10th day of February, 1972. Under the terms of the decree the plaintiff was awarded the sum of $75 per month for the support of each of the two minor children. The defendant failed to pay the support money, and on May 19, 1972, an order issued out of the court ordering the defendant to appear and to show cause why he should not be held in contempt of court for his failure to make the payments as decreed. After a hearing was had on May 31, 1972, the court found that the defendant was in contempt-of court, but the order permitted the defendant to purge himself of the contempt providing he paid $120 per month as support money for a period of five months.
The plaintiff initiated these proceedings seeking to have the arrearages in support money reduced to judgment. At the conclusion of the hearing the court awarded to the plaintiff judgment in the sum of $840. The court based its judgment upon the terms of the initial decree which awarded to the plaintiff the sum of $150 per month as support money. From this judgment defendant appeals.
It is the defendant’s contention that the prior order of the court which reduced the support money payment for a temporary period had the effect of modifying the original decree. The order issued by the court after the contempt hearing did not by its terms modify the decree, but it appears that the court only intended that the defendant be permitted to escape punishment by making reduced payments for a temporary period. We see no reason to disturb the court’s determination as to the amount presently due.
The decision of the court below is affirmed. No costs awarded.
HENRIOD, C. J., CROCKETT and MAUGHAN, JJ., concur.